IN THE SUPREME COURT OF MISSISSIPPI

                       NO. 2017-CA-00718-SCT

IN THE MATTER OF C.W.: THE MISSISSIPPI
DEPARTMENT OF MENTAL HEALTH AND
STATE OF MISSISSIPPI

v.

LAMAR COUNTY, MISSISSIPPI


DATE OF JUDGMENT:              05/01/2017
TRIAL JUDGE:                   HON. DEBORAH J. GAMBRELL
COURT FROM WHICH APPEALED:     LAMAR COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANTS:      OFFICE OF THE ATTORNEY GENERAL
                               BY: MARY JO WOODS
                                   DOUGLAS T. MIRACLE
                                   WILLIAM MELVIN ROSAMOND
                               CYNTHIA TOMLINSON EUBANK
ATTORNEY FOR APPELLEE:         KATHY DENISE SONES
NATURE OF THE CASE:            CIVIL - UNCONSTITUTIONAL STATUTE
DISPOSITION:                   REVERSED AND REMANDED - 08/16/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


                       CONSOLIDATED WITH

                       NO. 2017-CA-00721-SCT

IN THE MATTER OF R.M.: MISSISSIPPI
DEPARTMENT OF MENTAL HEALTH AND
STATE OF MISSISSIPPI

v.

LAMAR COUNTY, MISSISSIPPI

DATE OF JUDGMENT:              05/01/2017
TRIAL JUDGE:                   HON. DEBORAH J. GAMBRELL
COURT FROM WHICH APPEALED:                LAMAR COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANTS:                 OFFICE OF THE ATTORNEY GENERAL
                                          BY: MARY JO WOODS
                                              DOUGLAS T. MIRACLE
                                              WILLIAM MELVIN ROSAMOND
                                          CYNTHIA TOMLINSON EUBANK
ATTORNEY FOR APPELLEE:                    KATHY DENISE SONES
NATURE OF THE CASE:                       CIVIL - UNCONSTITUTIONAL STATUTE
DISPOSITION:                              REVERSED AND REMANDED - 08/16/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE WALLER, C.J., MAXWELL AND ISHEE, JJ.

       ISHEE, JUSTICE, FOR THE COURT:

¶1.    This case requires this Court to determine if Mississippi Code Section 41-21-77

allows a director of a state hospital independently to override a commitment order of a

chancery court for treatment of mental illness. It does not. And because this statutory

question comes to this Court through the vehicle of a citation of contempt, this case also

requires this Court to review the citation of contempt to determine whether the chancery

court’s classification of the contempt was correct and whether correct procedures were

followed in the finding of contempt. As fully explained below, we find that the chancery

court erred in its contempt determination. We reverse the chancery court’s contempt finding,

we remand the case for an entry of an order of recusal, and we otherwise order proceedings

consistent with this opinion.

                       FACTS AND PROCEDURAL HISTORY




                                             2
¶2.    In 2017, two individuals—R.M.1 and C.W.2—were committed to the South

Mississippi State Hospital (SMSH) to be treated for mental illness. As required under the

commitment statute, both R.M. and C.W. were evaluated by court-appointed physicians, one

a medical doctor, the other a psychologist. In the cases of both individuals, the evaluating

physicians were the same two physicians.             And in both cases, the physicians’

recommendations were the same: the medical doctor found that both individuals were, to

some degree, mentally ill and thus needed treatment; the psychologist found that both

individuals were not mentally ill and did not need treatment.

¶3.    In addition to the documents submitted to the chancery court by the evaluating

physicians, both R.M. and C.W. waived their rights to a commitment hearing, as is allowed

under Mississippi Code Section 41-21-76 (Rev. 2013). In their respective waiver documents,

both R.M. and C.W. indicated they understood their need for treatment. Once the waivers

were received by the chancery court, the chancery court signed and entered orders of

commitment; both orders were entered on the same day, March 14, 2017.

¶4.    Upon receipt of the orders of commitment, SMSH’s Facility Director Sabrina Young

denied admission to both patients. Young sent a letter to the Lamar County Chancery Clerk

detailing her reasons for denying admission to R.M. and C.W. In both cases, Young, through

consultation with SMSH’s clinical physician, independently had determined that both R.M.

and C.W. needed treatment for drug and alcohol issues, not treatment for mental illness. And



       1
           Initials have been used to protect anonymity.
       2
           Initials have been used to protect anonymity.

                                               3
because SMSH was not equipped to treat patients for drug and alcohol issues, Young

determined that SMSH did not have services or facilities to treat adequately the two

individuals. Young based her authority to deny R.M. and C.W. admission on Mississippi

Code Section 41-21-77 (Rev. 2013), which states that “no person shall be so delivered or

admitted until the director of the admitting institution determines that facilities and services

are available.”

¶5.    After receiving Young’s letter, the chancery court felt that it was left with no other

option than to dismiss the case and release R.M. and C.W. from the custody of Lamar

County. Next, the chancery court, with Special Master William Andrews3 presiding, issued

show-cause orders in both cases, directing Young, as director of SMSH, to show cause why

she should not be held in contempt of court for her refusal to abide by the orders of

commitment. The order also directed the Attorney General to show cause why the statute

relied on by Young—Section 41-21-77—should not be declared unconstitutional to the

extent that it allowed the facility director to refuse to provide medical treatment to R.M. and

C.W. based on the unavailability of facilities or services.

¶6.    On April 10, 2017, the chancery court conducted the show-cause hearing. Special

Master Andrews presided over the hearing, and Chancellor Deborah Gambrell was in

attendance.   Young and the SMSH clinical physician testified at the hearing.              The

culmination of the testimony was clear: while the chancery court ordered the two individuals

to be committed based on their mental illness, SMSH, upon reviewing the same documents

       3
         Special Master Andrews presided over both the commitment proceedings as well
as the contempt proceedings.

                                               4
presented to the chancery court, disagreed and found that the two individuals instead needed

treatment for alcohol and drug issues.

¶7.    At the end of the hearing, the special master dictated his findings of fact and

conclusions of law into the record, determining that Young was in civil contempt and

sanctioning her the sum of $1,400, to be paid to the court within thirty days. Yet the special

master did not stop there. The special master went on to find that if the finding of contempt

was not upheld on review, and if Section 41-21-77 indeed allowed the director of a state

hospital to overrule an order of commitment, the statute would be unconstitutional pursuant

to Section 86 of the Mississippi Constitution (requiring the Legislature to provide care and

treatment for the mentally ill). The special master also found Section 41-21-77 to be an

encroachment of executive action on the judicial powers of the court, thus violating Section

144 of the Mississippi Constitution.

¶8.    The findings of fact and conclusions of law were submitted to Chancellor Gambrell

for review and signature.      Chancellor Gambrell adopted these findings of fact and

conclusions of law. The State of Mississippi and the Department of Mental Health appeal

both cases, which this Court consolidated.

                               STANDARD OF REVIEW

¶9.    Statutory interpretation is a question of law and is reviewed de novo. Arceo v.

Tolliver, 19 So. 3d 67, 70 (Miss. 2009). As for contempt, the standard of review depends on

the classification of the contempt citation. On one hand, “[i]f the contempt is civil, the

proper standard utilized for review is the manifest error rule.” In re McDonald, 98 So. 3d



                                              5
1040, 1043 (Miss. 2012). On the other hand, when reviewing a citation for criminal

contempt, this Court “will proceed ab initio and will determine on the record whether the

person is guilty of contempt beyond a reasonable doubt.” Id. But if a case necessitates

reversal on other procedural grounds, it is not necessary to review the record to determine

if a defendant is guilty beyond a reasonable doubt. Id.

                                        DISCUSSION

       I.      Mississippi Code Section 41-21-77

¶10.   The basis for the chancery court’s contempt finding was that the facility director was

without authority to deny admission to R.M. and C.W. for mental-illness treatment at SMSH.

And so, as an initial matter, to review properly the contempt finding, this Court first must

determine what authority, if any, Section 41-21-77 grants to a facility director as it relates to

admissions.

¶11.   When engaging in statutory interpretation, we begin with the text of the statutory

provision in question. Broadly speaking, Section 41-21-77 sets forth the procedures to be

followed when an individual has been committed to a treatment facility. Among numerous

other directives, Section 41-21-77 provides that “no person shall be so delivered or admitted

until the director of the admitting institution determines that facilities and services are

available.” This clause, this Court has said, is a qualification that merely protects the hospital

against overcrowding. Attorney Gen. v. In Interest of B.C.M., 744 So. 2d 299, 302 (Miss.

1999). But “[i]t does not equip the director of such an institution to exercise discretion

regarding the necessity of an individual’s placement in a state facility.” Id. Indeed, “[t]here



                                                6
is nothing in this statement by the Legislature suggesting that the director has any authority

to override a court’s decision to commit an individual.” Id.

¶12.   In its appeal, the linchpin of the State’s argument is that, within Section 41-21-77, a

definitional distinction exists between the terms “facilities” and “services.” “Facilities,” the

State argues, denotes an actual, physical place, while “services” means clinically specialized

treatments. “Treatment facility” is defined under the statute as:

       [A] hospital, community mental health center, or other institution qualified to
       provide care and treatment for persons with mental illness, persons with an
       intellectual disability or chemically dependent persons.

Miss. Code Ann. § 41-21-61(i) (Rev. 2013). The term “services,” however, is left undefined

under the statute.

¶13.   The State contends that the issue here is with the word “services,” not “facilities.”

And, as the State correctly notes in its brief, in B.C.M., this Court was confronted with a

denial of admission based on a facility’s lack of actual physical capacity (beds) to admit the

individual, unlike here, where denial was based on the availability of clinical services. See

B.C.M, 744 So. 2d at 302. Thus, the State concludes, this Court’s holding in B.C.M. is

inapplicable here. But we fail to see how such a factual distinction would render the holding

of that case inapplicable here. While B.C.M. may have addressed a different reason for

which a facility denied admission to an individual, in the opinion, this Court interpreted the

meaning of the statute nonetheless.         And it did so without any qualifications or

equivocations. To this extent, this Court was clear: the statute does not arm a facility director

with the independent discretion to override a court order of commitment. See id.



                                               7
¶14.   Here, the facts are simple. The chancery court, after reviewing documents submitted

by the evaluating physicians, came to the conclusions that R.M. and C.W. needed treatment

for mental illness. And it issued orders of commitment consistent with those conclusions.

Then, upon receiving the orders of the chancery court, the facility director, Young, reviewed

the same documentation that the chancery court reviewed and arrived at the conclusion that

the chancery court was wrong; what these two individuals needed, Young found, was not

treatment for mental illness, but treatment for drug and alcohol addiction. But this was not

Young’s call to make. The chancery court’s determination on the necessity of treatment for

mental illness, however wrong it theoretically may have been, was its ruling nonetheless.

And it was entitled to the full force of law. Young and SMSH were not at liberty to second

guess the chancery court and to determine for themselves whether mental-illness treatment

for R.M. or C.W. was necessary.

¶15.   Again, the distinction between facility and services, a distinction into which the State

puts much stock, on these facts, is irrelevant. Perhaps, had the chancery court determined

that the two individuals needed treatment for alcohol and drug addiction and erroneously

ordered them to be committed at SMSH (erroneous in that SMSH is without capability to

treat alcohol and drug issues), then an argument may exist that SMSH was without facilities

or services for treatment, as contemplated by the statute—both in the physical and clinical

sense. But that was not the case. And the two individuals were committed for treatment of

mental illness, which SMSH undeniably was equipped to treat, both with physical facilities

and clinical capabilities.



                                              8
¶16.   At bottom, the chancery court had found that these two individuals should be treated

for mental illness, and it is undisputed that SMSH possessed both the facilities and services

for such treatment, notwithstanding Young’s independent conclusion overriding the chancery

court’s orders. And this is precisely what this Court has held as an impermissible exercise

of discretion. See B.C.M., 744 So. 2d at 302. So Young’s reliance on Section 41-21-77 is

misplaced.

¶17.   We turn next to the constitutional issue raised by the chancery court. In its contempt

ruling, the chancery court alternatively held that, if Section 41-21-77 allows the director of

a state hospital to overrule an order of commitment, then the statute violates certain sections

of the Mississippi Constitution. Namely, it would violate Section 86 (placing the duty of the

treatment and care of the insane on the Legislature) and Section 144 (vesting the judicial

power in the Supreme Court and other courts). See Miss. Const. art. 4, § 86; Miss. Const.

art. 6, § 144.

¶18.   As to the constitutionality of the statute, we decline to pass judgment on its

constitutionality for several reasons. First is this Court’s well-established presumption that

a statute is constitutional unless the statute is shown to be in “palpable conflict with some

plain provision of the constitution.” B.C.M., 744 So. 2d at 301 (quoting State v. Mississippi

Ass’n of Supervisors, Inc., 699 So. 2d 1221, 1223 (Miss. 1997)). We find that there is no

“palpable conflict” between the statute, as interpreted above, and any provisions of our

Constitution. The State argued that Section 41-21-77 cloaked the facility director with the

discretion to override a court order and deny admission to the two individuals; it does not.



                                              9
And so, despite Lamar County’s arguments, the statute is not in palpable conflict with the

Section 86, nor is it an encroachment of the executive into a judicial function thus in

violation of Section 144. Accordingly, we refrain from ruling on the constitutionality of

Section 41-21-77, as it is not in “palpable conflict” with any plain provisions of the

Constitution.

¶19.   But that is not the only reason we should refrain from engaging in a constitutional

examination of Section 41-21-77. The genesis of the constitutional issue here derives from

the chancery court’s “alternative” holding. It is axiomatic that statements which are

unnecessary to a court’s ruling are dicta. McKibben v. City of Jackson, 193 So. 2d 741, 744

(Miss. 1967). That said, alternative holdings are not automatically dicta. Woods v.

Interstate Realty Co., 337 U.S. 535, 537, 69 S. Ct. 1235, 93 L. Ed. 1524 (1949) (holding that

“where a decision rests on two or more grounds, none can be relegated to the category of

obiter dictum.”).

¶20.   Here, the record is clear; the statute did not do what Young thought it did, and thus

she had no legal grounds to overrule the orders of commitment. The finding of contempt had

absolutely nothing to do with the possibility of the statute’s unconstitutionality. In fact, had

the statute been declared unconstitutional, likely, no grounds would exist to find Young in

contempt, as she would have been cloaked with legal authority to deny admission, regardless

of however unconstitutional that authority might have been.

¶21.   Simply put, the chancery court could have found Young in contempt only if Section

41-21-77 did not grant her the authority to refuse admission to the individuals; it could not



                                              10
have found Young in contempt if Section 41-21-77 did grant her the authority to refuse

admission but was unconstitutional. And the special master admitted as much when he

stated:

          In the event that the finding of contempt is not upheld upon review, it is the
          opinion of this [c]ourt that Section 41-21-77[,] that allows the director of a
          hospital . . . to overrule an order of commitment[,] is unconstitutional[.]

And so, by his own words, the special master acknowledged that the only reason the

constitutional issue would arise was if, and only if, the contempt finding was not upheld.

What is more, the record reveals that the special master had some hesitation regarding the

propriety of a constitutionally based alternative finding. From the bench, he stated: “Now,

on the constitutionality issue I recognize . . . that the [c]ourt may be off-base in rendering a

decision in that regard.” This is further evidence of the unnecessary nature of the alternative

holding. Simply put, by making the alternative holding, the chancery court was hedging its

bets in the event that this Court decided to reverse the finding of contempt (presumably based

on Section 41-21-77).

¶22.      The chancery court’s alternative holding addressing the constitutionality of the statute

was a statement unnecessary to the chancery court’s finding of contempt. The decision

holding Young in contempt did not “[rest] on two or more grounds;” it rested on only one

Young’s failure to comply with a court order. It is dicta, and, as such, we decline to address

the alternative holding here.

¶23.      We find that the chancery court did not err in finding that Section 41-21-77 did not

authorize Facility Director Young to override the court’s orders of commitment and to deny



                                                11
admission to R.M. and C.W. for treatment of mental illness.

       II.    Contempt

¶24.   Having determined that Section 41-21-77 did not authorize Young to override the

orders of commitment, we now turn to the issue underlying this appeal the chancery court’s

citation of civil contempt. In its findings of fact and conclusions of law, the chancery court

found Young to be in civil contempt for her failure to comply with Section 41-21-77. As to

the specifics of the contempt sanction, the chancery court found:

       The director is in civil contempt of this [c]ourt and should be sanctioned. It
       is the opinion of the [c]ourt that the director should be sanctioned at the rate
       of $100 per day for seven days in each of these cases for a total of [fourteen]
       days and should be sanctioned the sum of $1,400, which she should pay into
       this [c]ourt within the next [thirty] days.

¶25.   To review a citation for contempt, we must first classify the nature and purpose of the

citation of contempt, as contempt citations come in two varieties: criminal and civil.

              A.      Classification of the Contempt

¶26.   When determining the type of contempt, the initial inquiry is whether the contempt

is civil or criminal in nature. In re Smith, 926 So. 2d 878, 887 (Miss. 2006). And though

the chancery court found that the contempt here was civil, its classification is not conclusive.

In re McDonald, 98 So. 3d at 1043. Thus, in undertaking this task, “this Court focuses on

the purpose for which the [contempt] power was exercised.” Id. In other words, “the

determination should focus on the character of the sanction itself and not the intent of the

court imposing the sanction.” Id.

¶27.   This Court previously has distinguished between civil and criminal contempt as



                                              12
follows:

       If the primary purpose of the contempt order is to enforce the rights of
       private[-]party litigants or enforce compliance with a court order, then the
       contempt is civil. Purvis v. Purvis, 657 So. 2d 794, 796 (Miss. 1994). The
       contemnor may be jailed or fined for civil contempt; however, the contemnor
       must be relieved of the penalty when he performs the required act. Id. at
       796–97. Criminal contempt penalties, on the other hand, are designed to
       punish the contemnor for disobedience of a court order; punishment is for past
       offenses and does not terminate upon compliance with the court order.
       Common Cause of Miss. v. Smith, 548 So. 2d 412, 415–16 (Miss. 1989).

In re Williamson, 838 So. 2d 226, 237 (Miss. 2002). What is more, “in criminal contempt,

the court is the aggrieved party, so the fine is paid to the court.” Illinois Cent. R. Co. v.

Winters, 815 So. 2d 1168, 1180 (Miss. 2002), overruled on other grounds by Cooper Tire

& Rubber Co. v. McGill, 890 So. 2d 859 (Miss. 2004).

¶28.   Lamar County argues that since enforcement of the chancery court’s orders was not

available (because R.M. and C.W. had been released and their cases dismissed), the chancery

court was using the power of contempt to ensure future compliance with its orders, thus

making this a citation for civil contempt. We disagree.

¶29.   Despite Lamar County’s contention, everything in the record, and indeed even Lamar

County’s own framing of the issue, reveals that while the contempt was titled as civil, it was,

in fact, criminal in nature. For one, the finding of contempt was to punish the facility

director for the past actions of refusing admission to R.M. and C.W. and sending letters to

the chancery court advising that the facility did not have services adequately to address the

patients’ alcohol and substance-abuse treatment. The finding of contempt was not intended

“to compel compliance with an order, admonition, or instruction, but rather as punishment



                                              13
for past offenses.” In re McDonald, 98 So. 3d at 1043.

¶30.   Further, even Lamar County agrees that there is no way the facility director could

purge (relieve) herself of the contempt, since the cases were dismissed. Such provides even

further evidence that the citation was for criminal contempt. See In re Williamson, 838 So.

2d at 237. And, while Lamar County argues that the contempt was civil because it was to

ensure future compliance with court orders, those orders are nonexistent. Should they be

discovered at some point in the future, they will be wholly separate from the present case.

This is unlike a citation of civil contempt for a father in arrears on child-support obligations

who can cure contempt by complying with the court order and paying. Here, there is no such

order for which the chancery court could use the power of civil contempt to enforce

compliance. The two individuals were released by the chancery court, the case was

dismissed, and the individuals are not in the custody of the Mississippi Department of Mental

Health. So it is clear that, in this case, the contempt—while perhaps serving the collateral

benefit of compelling compliance with hypothetical, future, court orders—primarily was to

punish the facility director for her past act of failing to comply with the commitment orders.

¶31.   Lastly, the record shows that, pursuant to the citation of contempt, Young was to pay

a defined amount of money as a fine directly to the chancery court itself, not to a private

litigant. See Winters, 815 So. 2d at 1180. Taken altogether, the evidence in the record

reveals that the chancery court’s citation of civil contempt actually was a citation of criminal

contempt.

¶32.   But the analysis does not end there. The next determination to be made is whether the



                                              14
criminal contempt was constructive or direct. “Where the act constituting the contempt is

committed in the immediate presence of the court, the contempt is defined as direct. Where

an act is committed out of the presence of the court, the proceeding to punish is for indirect

(sometimes called constructive) contempt.” Varvaris v. State, 512 So. 2d 886, 887 (Miss.

1987). Here, it is clear that the alleged contemptuous act, refusing to comply with orders of

commitment, occurred outside the presence of the chancery court. So this is a case of

constructive-criminal contempt, which requires additional procedural safeguards.

              B.     Constructive-Criminal-Contempt Procedure

¶33.   Because the contempt citation was a constructive-criminal-contempt citation, our next

task is determine if the chancery court adhered to the procedural safeguards that such a

citation demands. This Court has held that, in a case of constructive-criminal contempt,

“defendants must be provided with procedural due process safeguards, including a

specification of charges, notice, and a hearing.” In re Williamson, 838 So. 2d at 237. Here,

as a general matter, the special master did provide some notice to Young of the nature of the

alleged contumacious conduct and charges through the orders to show cause. And the special

master held a hearing.

¶34.   Yet, when reviewing the record, other procedural defects (specific to constructive-

criminal contempt) emerge.       For one, since Special Master Andrews initiated the

constructive-criminal-contempt proceedings, he was required to recuse himself and to have

the hearings conducted by another judge. See In re McDonald, 98 So. 3d at 1044. This

Court has held:



                                             15
       [I]n cases of indirect or constructive criminal contempt, “where the trial judge
       has substantial personal involvement in the prosecution, the accused
       contemnor must be tried by another judge.” . . . [E]xamples of “substantial
       personal involvement in the prosecution” warranting recusal include cases
       where the trial judge acts as a “one-man grand jury;” where the trial judge is
       “instrumental in the initiation of the constructive-contempt proceedings;” and
       where the trial judge “acts as prosecutor and judge.”

Graves v. State, 66 So. 3d 148, 154 (Miss. 2011) (internal quotations and citations omitted).

What is more, this Court long has held “that a judge who initiates constructive contempt

proceedings has substantial personal involvement and must recuse himself.” In re

McDonald, 98 So. 3d at 1044 (emphasis added). Here, Special Master Andrews initiated the

contempt proceedings when he issued the show-cause order. And because the proceedings

were for constructive-criminal contempt, Special Master Andrews was required to recuse

himself. He did not. We find that his failure to do so requires reversal of the contempt

judgment.

¶35.   But that is not all. As mentioned above, the order to show cause provided some notice

to Young of the nature of the alleged contumacious conduct and charges, but it is undisputed

that the special master did not issue a summons notifying Young of the criminal nature of the

proceedings.    The special master believed he was initiating not criminal-contempt

proceedings but civil-contempt proceedings. Nonetheless, “[c]riminal-contempt defendants

are entitled to notice under Mississippi Rule of Civil Procedure 81(d), which requires service

of process.” Id. at 1045; M.R.C.P 81(d)(2).

¶36.   Here, the record shows that Young was not provided notice through Rule 81. As

discussed above, Young’s citation was a citation of criminal contempt, and so she was



                                              16
entitled to notice via a Rule 81 summons. The chancery court failed to provide such notice,

and, therefore, we find that the chancery court erred, creating an additional ground for

reversal.

¶37.   We find that the chancery court’s classification of the contempt citation was in error,

and this erroneous classification led the chancery court to conduct the contempt proceedings

in a procedurally defective manner. As for the substance of the contempt finding, due to the

procedural defects of the criminal-contempt proceedings, we need not consider whether the

citation was correct substantively. See In re McDonald, 98 So. 3d at 1043. Based on the

chancery court’s procedural error, we reverse the chancery court’s contempt finding and

remand the case for an entry of an order of recusal; we otherwise order proceedings

consistent with this opinion.

                                     CONCLUSION

¶38.   Young’s reliance on Section 41-21-77 is misplaced, as it does not provided facility

directors with the authority to second-guess the court and to refuse to comply with a lawful

order of commitment. For this erroneous reliance on Section 41-21-77, Young was found

to have been in civil contempt. But, upon reviewing the record, we find that, while the

chancery court labeled Young’s contemptuous conduct as civil, it was in fact criminal. This

is not merely a superficial issue of semantics and labels, for along with criminal contempt

flows various important procedural safeguards, safeguards that were not followed in this

case. As a result, we reverse the chancery court’s contempt finding, and we remand the case

for entry of an order of recusal; we otherwise order proceedings consistent with this opinion.



                                             17
¶39.   REVERSED AND REMANDED.

   WALLER, C.J., RANDOLPH AND KITCHENS, P.JJ., KING, COLEMAN,
MAXWELL, BEAM AND CHAMBERLIN, JJ., CONCUR.




                                18